Case 6:21-cv-00386-RRS-PJH Document 19 Filed 09/07/21 Page 1 of 1 PageID #: 93




                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF LOUISIANA
                                 LAFAYETTE DIVISION


UNITED STATES OF AMERICA                            CASE NO. 6:21-CV-00386

VERSUS                                              JUDGE ROBERT R. SUMMERHAYS

CITI APPROVED ENTERPRISE LLC                        MAG. JUDGE PATRICK J. HANNA


                                         JUDGMENT

       Before this Court is a motion to compel arbitration and to dismiss or stay (Rec. Doc. 6).

This motion was referred to United States Magistrate Judge Patrick J. Hanna for report and

recommendation. After an independent review of the record, and noting the absence of objections

filed, this Court concludes that the Magistrate Judge’s report and recommendation is correct and

adopts the findings and conclusions therein as its own. Accordingly,

       IT IS ORDERED, ADJUDGED, AND DECREED that, consistent with the report and

recommendation, defendant’s motion to compel arbitration is GRANTED as to all breach of

contract claims, but is DENIED as to all Miller Act claims asserted by plaintiff in this suit.

Defendant’s motion to dismiss is, accordingly, DENIED. Finally, plaintiff’s Miller Act suit is

STAYED pending arbitration of all other claims.

       THUS DONE in Chambers on this 7th day of September, 2021.




                                                       ROBERT R. SUMMERHAYS
                                                    UNITED STATES DISTRICT JUDGE
